Case 4:19-cv-03539 Document 1-2 Filed on 09/19/19 in TXSD Page 1 of 6

8/16/2019 5:04 PM
Marilyn Burgess - District Clerk Harris County
Envelope No. 36048561

By: D Burton

Filed: 8/16/2019 5:04 PM

CAUSE NO.
APOLLO PAINT AND BODY,INC., § IN THE DISTRICT COURT
Plaintiff, §
§
VS. §
§ HARRIS COUNTY, TEXAS
EVANSTON INSURANCE §
COMPANY, §
Defendants. §
§ ___ JUDICIAL DISTRICT

 

PLAINTIFF’S ORIGINAL PETITION
AND RULE 194 REQUEST FOR DISCLOSURE

COMES NOW, APOLLO PAINT AND BODY, INC. (“Apollo” or “Plaintiff”) in
the above-styled matter and files this, Original Petition and Rule 194 Request for
Disclosure complaining of Defendant, Evanston Insurance Company (“Evanston” or
“Defendant”), for cause of action shows the Court the following:

DISCOVERY CONTROL PLAN

1. Plaintiff intends to conduct Level 2 discovery under Texas Rules of Civil

Procedure 190.3 and requests this Court to enter a Docket Control Order.
PARTIES

De Plaintiff Apollo Paint and Body, Inc. is a corporation based in the state of
Texas, Fort Bend County and is domiciled at One Sugar Creek Center Blvd. Suite 815,
Sugar Land, Texas 77478.

3. The Evanston Insurance Company is a foreign insurance company doing

business in Texas but not registered to do business in the state of Texas and can be served

EXHIBIT

i |

 
Case 4:19-cv-03539 Document 1-2 Filed on 09/19/19 in TXSD Page 2 of 6

with process by service through its president, Michael Rosenburg at 10 Parkway North
Blvd. Suite 100, Deerfield, Mllinois 60015.
VENUE AND JURISDICTION

4, The subject matter in controversy is within the jurisdictional limits of this
Court. Pursuant to Texas Rule of Civil Procedure 47, Plaintiff seeks monetary relief of
more than $1,000,000.

5. Venue in Harris County is proper because the cause of action alleged herein
arose in Harris County and the property subject of this suit is situated in that county.

FACTUAL BACKGROUND

6. Apollo owned a commercial property located at 6890 Southwest Freeway,
Houston, Texas 77036. It was insured by Evanston for losses including, but not limited to
wind damage. in August of 2017, Hurricane Harvey caused substantial wind damage to
the building’s roof, which caused openings throughout the roof system. Harvey’s
substantial rains introduced substantial amounts of water into the interior of the building
thereby causing substantial interior water damage to the property, as well.

7. Apollo timely submitted a claim to Evanston for indemnification of the roof
and interior water damage claims. Evanston conducted a perfunctory investigation the sole
purpose of which was to deny Apollo’s claim. Evanston’s investigation was faulty and

unreasonable and it denied Apollo’s claim, as a result.
Case 4:19-cv-03539 Document 1-2 Filed on 09/19/19 in TXSD Page 3 of 6

CAUSES OF ACTION
Breach of Contract

8. Evanston’s conduct constitutes a breach of its insurance policy it sold to
Plaintiff. This breach has caused damages to Plaintiff greater than the minimal
jurisdictional limits of this Court.

Good Faith and Fair Dealing

o. Evanston has violated its duty of good faith and fair dealing owed to Plaintiff
by, among other things, failing to conduct a reasonable investigation and failing to pay
Plaintiff's claims once its liability for those claims became reasonably clear. Plaintiff has
incurred damages as a result of Defendant’s breach of its duty of good faith and fair dealing
that are greater than the minimal jurisdictional limits of this Court.

10. Furthermore, because Defendant maliciously violated its duty of good faith
and fair dealing, Plaintiff is entitled to punitive damages in the amount that would deter
others similarly situated from repeating such bad faith facts.

Texas Insurance Code 541.060 and 541.061

11. Defendant violated numerous provisions of the Texas Insurance Code section
541.060. Defendant’s violation of this provision has caused damages to Plaintiff that is
greater than the minimal jurisdictional limit of this Court. Plaintiff is entitled to relief in
accordance with section 541.152(a) of the Texas Insurance Code.

12. Plaintiff is also entitled to additional damages pursuant to section 541.152(b)
because Defendant violated that statute knowingly.

Deceptive Trade Practices Act

uo
Case 4:19-cv-03539 Document 1-2 Filed on 09/19/19 in TXSD Page 4 of 6

13. Defendant’s conduct also violates the Deceptive Trade Practices Act.
Defendant’s violations of the DTPA include, but are not limited to, committing
unconscionable acts and making false representations. Plaintiff has suffered damages as a
result of Defendant’s violations of the DTPA that are greater than the minimal
jurisdictional limit of this Court.

14. Furthermore, Plaintiff is entitled to additional damages under the DIPA
because Defendant violated that statute knowingly, as well.

Insurance Code 542.05] et seq.

15. | Evanston also failed to comply with Article 542.051 et seq. of the Texas
Insurance Code, which regulates the time for paying Plaintiff's claims. As such, Plaintiff
is entitled to an additional 18% per annum interest on the unpaid policy proceeds.

ATTORNEYS FEES

16. Plaintiff has been required to obtain counsel in order to collect its policy
claim against Defendant. As such, Plaintiff has incurred and will continue to incur
reasonable and necessary attorney’s fees in prosecuting this matter. Evanston is liable for
Plaintiff's reasonable and necessary attorney’s fees pursuant to Chapter 38 of the Civil
Practice and Remedies Code, and Defendants is liable for attorney’s fees under sections
541.060 and 542.051 ef seq. of the Texas Insurance Code, and Chapter 17 of the Business
and Commercial Code, Plaintiff has presented its claim to Evanston in compliance with
Chapter 38 of the Civil Practice and Remedies Code.

CONDITIONS PRECEDENT
Case 4:19-cv-03539 Document 1-2 Filed on 09/19/19 in TXSD Page 5 of 6

17. All conditions precedent have been performed by Plaintiff or have otherwise

been satisfied.

REQUEST FOR DISCLOSURE

18. Pursuant to Texas Rule of Civil Procedure 194, Plaintiff requests that
Defendant’s disclose within 50 days of service of this request, the information and/or
materials described in Rule 194.2.

DEMAND FOR JURY TRIAL
19, Plaintiff hereby demands a trial by jury.
REQUEST FOR RELIEF
20. For these reasons, Plaintiff respectfully requests that Defendant be cited to

appear, and answer and that Plaintiff have judgment against Defendant for the following:

A. Actual and consequential damages;

B. Punitive and additional damages;

G. Damages for mental anguish;

D. Reasonable and necessary attorney’s fees;

E. 18% statutory interest;

F. Pre-judgment and Post-judgment interest as allowed by law;

G. Costs of court; and

H. All other relief in law and equity to which Plaintiff may be entitled.
Case 4:19-cv-03539 Document 1-2 Filed on 09/19/19 in TXSD Page 6 of 6

THE FAUBUS FiRM

/s/ Dax O. Faubus

Dax O. Faubus

State Bar No. 24010019
Ada I. Ferrer

State Bar No. 24068198
1001 Texas Avenue, 11" Floor
Houston, Texas 77002
Telephone: (713) 222-6400
Facsimile: (713) 222-7240
dax-notice@faubusfirm.com
ada@faubusfirm.com

Attorneys for Plaintiffs
